This case was argued and submitted as a companion case to the case of Hines, Administrator of Veterans' Affairs v. Hook, Guardian, decided at this term. The facts in both cases are identical with the one exception that in the Hook case the guardian received money benefits from the United States for his ward during the year preceding the disputed guardian's allowance, while in this case he did not.
The Court of Appeals in the United States Veterans' Bureau v. Glenn held that under the statute (Sec. 607, R.S. 1929), a guardian was entitled to compensation not exceeding five per cent of the income received by him from investments made with the ward's funds. The statute clearly justifies that construction. The conclusions we expressed in the Hook case apply here. The judgment is therefore reversed and the cause remanded for further proceedings in accord with our opinion in Hines, Administrator of Veterans' Affairs v. Hook, Guardian, 338 Mo. 114,89 S.W.2d 52.
All concur.